Citation Nr: 0621735	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-04 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for cervical spine 
osteoarthritis.  

2.  Entitlement to a rating higher than 10 percent for 
residuals of a gunshot wound to the left neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
September 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 decision of the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO granted service connection for status post 
gunshot wound to the region of the left neck, and a 
noncompensable evaluation was assigned, effective June 29, 
2001.  As well, service connection was denied for a disorder 
identified as cervical spine osteoarthritis secondary to a 
gunshot wound of the neck.  

Subsequently, by a decision issued in December 2004, the RO 
assigned a 10 percent evaluation for residuals of a gunshot 
wound of the left neck.  Also, upon claims file review, the 
RO determined that there had been clear and unmistakable 
error for failure to grant service connection for residuals 
of gunshot wound to the left neck, effective September 2, 
1966.  The 10 percent evaluation for the gunshot wound 
residuals was also made effective from September 2, 1966.  
38 C.F.R. § 3.105(a).  

A hearing was at the RO in August 2005 before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

At his personal hearing, the veteran asserted that he had 
developed herniated discs in the lower back, or lumbar spine 
region, as a result of mechanical imbalances that could be 
traced to his cervical spine disorder.  The Board notes that 
service connection is not in effect for a cervical spine 
disorder.  In any event, the issue of service connection for 
a low back disorder is referred to the RO for any action 
deemed appropriate.  

The decision that follows addresses issue #1 on the title 
page of this decision.  By contrast, issue # 2 on the title 
page of this decision is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Cervical spine osteoarthritis was not present during military 
service or to a compensable degree during the first 
postservice year, and there is no competent evidence linking 
cervical spine arthritis to service or to a service-connected 
residuals of a gunshot wound to the left neck.  


CONCLUSION OF LAW

Cervical spine osteoarthritis was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters of July 
2002 and September 2004 from the RO to the appellant that 
were issued in connection with the initial RO decision in 
February 2003.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  

Note also that the July 2002 VCAA letter from the RO advising 
the claimant of his rights and responsibilities in VA's 
claims process predated the RO's February 2003 decision 
initially adjudicating his claims.  So the VCAA letter 
complied with the sequence of events (i.e., VCAA letter 
before initial adjudication) stipulated in decisions 
promulgated by the United States Court of Appeals for 
Veterans Claims.  

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  


Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Analysis

Service medical records disclose that the veteran sustained 
an accidental gunshot wound to the neck in July 1966.  He was 
admitted to hospitalization where x-ray examination disclosed 
that a foreign body was lodged anterior to the first and 
second cervical vertebrae, but there was no indication of 
damage to bony structures of the cervical spine.  At the 
service separation examination in August 1966, the assessment 
was that there had been no complications or sequelae from a 
gunshot wound to the neck.   

A VA x-ray examination of the cervical spine was performed in 
November 1966.  Metallic fragments were again seen lodged 
near the anterior portion of the first cervical vertebra.  No 
other abnormality was seen.  Minimal arthritic spurring of 
some of the lower cervical vertebrae was first documented on 
x-ray examination at a government medical facility in January 
1984.  

Reports from St. Francis Hospital reflect the veteran's 
history of having been involved in a motor vehicle accident 
in January 1993.  He indicated he had been hit from behind, 
causing a whiplash type injury.  He reportedly received 
treatment from a chiropractor for about two months after the 
accident.  In July 1993, the assessment was that his symptoms 
were consistent with cervical herniated nucleus pulposus.  

A VA examination as to muscle damage of the neck was 
performed in January 2003.  Claims file review was 
accomplished.  The examiner obtained the veteran's history 
and recorded clinical findings.  He stated that, on x-ray 
examination, the veteran was shown to have degenerative 
osteoarthritis of the cervical spine at the lower levels, not 
associated with the gunshot wound injury.  He remarked that 
the degenerative changes were likely responsible for the 
veteran's primary complaint of neck pain on movement.  
However, at the current time, approximately 36 years after 
the gunshot wound to the neck, one would not expect 
progressive changes, according to the examiner.  

At the hearing in August 2005, the veteran described the 
symptoms and impairment associated with his cervical spine 
disorder.  It was argued that the veteran developed arthritis 
as a result of the original gunshot wound in the cervical 
spine and that a separate evaluation should be granted for 
arthritis of the cervical spine.

With respect to service connection for osteoarthritis of the 
cervical spine, degenerative changes of the cervical spine 
were not shown to be present in service, and hence there is 
no basis for a grant of direct service connection for 
arthritis.  Degenerative changes of the cervical spine were 
also not demonstrated until more than one year after the 
veteran completed military service, and hence there is no 
basis for a grant of presumptive service connection for 
arthritis.  

Additionally, a VA examiner specifically determined that 
there is no is no causal connection between the veteran's 
service-connected gunshot wound to the left neck and the 
development of cervical spine osteoarthritis.  Hence, no 
basis is provided for a grant of secondary service connection 
for arthritis.  

At bottom, the veteran's unsubstantiated lay assertion is the 
only evidence linking cervical spine osteoarthritis to the 
service-connected residuals of a gunshot wound to the left 
neck.  There is no indication from the record that the 
veteran has medical training or expertise.  As a lay person, 
he is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

For the reasons discussed above, the claim for service 
connection for cervical spine osteoarthritis must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for cervical spine osteoarthritis is 
denied.


REMAND

In a decision dated in December 2004, the RO held that a 
decision of February 1967 that had denied the veteran's 
original claim for compensation for residuals of a gunshot 
wound to his neck contained clear and unmistakable error.  
Accordingly, the veteran's original claim filed in September 
1966 was still pending and the RO established service 
connection for residuals of the gunshot wound effective as of 
September 1966.  A rating of 10 percent was assigned for the 
gunshot wound residuals as of September 1966.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.

VA's criteria for evaluating muscle injuries were revised, 
effective July 3, 1997, during the pendency of the veteran's 
appeal.  Where a law or regulation changes after a claim has 
been filed, but before administrative or judicial review has 
been completed, the version most favorable to the claimant 
generally applies.  At the same time, however, revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date.  VAOPGCREC 3-2000.  

In the December 2004 statement of the case, the RO provided 
only the revised criteria for 38 C.F.R. § 4.56, the 
regulation that pertains to evaluating muscle injuries.  
However, due process considerations require that the veteran 
also be furnished the former criteria for evaluating muscle 
injuries, under 38 C.F.R. § 4.56, so that he may offer any 
evidence or argument on the status of left neck gunshot wound 
residuals during the entire period going forward since 
September 2, 1966.  It should be noted that, during the 
period since July 3, 1997, he is entitled to application of 
the more favorable of either the former or revised versions 
of 38 C.F.R. § 4.56 

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for a rating higher 
than 10 percent for residuals of a gunshot 
wound to the left neck in light of all the 
evidence of record, including any 
additional evidence added to the record 
since issuance of the statement of the 
case in December 2004, with consideration 
of both the current and the former 
criteria for evaluating muscles injuries, 
i.e., the version of 38 C.F.R. § 4.56 that 
predates July 3, 1997.  If the benefit 
sought on appeal is not granted to the 
claimant's satisfaction, send him and his 
representative an appropriate supplemental 
statement of the case (SSOC) which 
includes the old criteria for evaluating 
muscle injuries and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


